477 F.2d 567
73-2 USTC  P 9554
UNITED STATES of America, Plaintiff-Appellant,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, Defendant-Appellee.
No. 71-2245.
United States Court of Appeals,Ninth Circuit.
June 1, 1973.

Richard A. Scully, Washington, D. C.  (argued), Dean C. Smith, U. S. Atty., Carroll D. Gray, Asst. U. S. Atty., Spokane, Wash., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Crombie J. D. Garrett, John J. McCarthy, John M. Dowd, Tax Div., Dept. of Justice, Washington, D. C., for plaintiff-appellant.
Richard C. Fields (argued), of Moffatt, Thomas, Barrett & Blanton, Boise, Idaho, Eugene I. Annis, of Myers, Reiley & Annis, Spokane, Wash., for defendant-appellee.
Before KILKENNY and GOODWIN, Circuit Judges, and BELLONI,* District Judge.
PER CURIAM:


1
The judgment of the district court, denying plaintiff's motion for summary judgment and granting defendant's motion for summary judgment is affirmed for the reasons given therein, as reported in 328 F.Supp. 69 (E.D.Wash.1971).


2
Affirmed.



*
 Honorable Robert C. Belloni, United States District Judge, District of Oregon, sitting by designation